DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KEVIN GAMBLE,
                                 Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3394

                           [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 501998CF004715B.

   Kevin Gamble, Malone, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.